Title: To Thomas Jefferson from Thomas Law, 4 December 1800
From: Law, Thomas
To: Jefferson, Thomas



Sir.
Washington Decr 4. 1800.

As you feel an interest in every measure for the amelioration of the condition of man, I will not apologize for submitting to your perusal some Lres which occasioned Security & prosperity to 50 Millions of Asiatics, but I must make my excuses for the trouble I have caused by not being versed in the art of Book making—If you begin at page 38 where I have put some papers, you will perhaps obtain a sufft insight into my plan—
As you are debarred from the agreeable Society of Philadelphia, You may perhaps by these tracts pass away an hour or two not unacceptably in being made acquainted with what cost me many Years of consideration & trouble
I remain With respect yr mt Ob He St

Thomas Law.

